Title: To George Washington from George Mason, 6 February 1775
From: Mason, George
To: Washington, George



Dear Sir,
Gunston-Hall February 6th 1775.

My Friend Colo: Harrison (who is now at Yr House) promised to spend a Day or two with Me on his Way down. I beg the Favour of You to present my Compliments to Him; & excuse my being under the disagreeable Necessity of being from Home, until the latter End of this Week; when if He is not gone down, I shall be very glad to see Him here. Poor Mrs Eilbeck has had a Cancer on her Breast for several Months, which has increased so much lately as to affect the whole Breast, upon which the Doctors have determined that there is a Necessity for extirpating it imediatly by amputation of the Breast, before any of the Roots or Fibres of the Cancer affect the Vital Parts; & when I came Home Yesty from Alexandria, I found a Messinger here, desiring Me to go over to-day upon this Occasion, wth my Daughter Nancy. I apprehend such an Opperation must be a very dangerous one, & therefore shall not care to leave Mrs Eilbeck for two or three Days after it is perform’d.
Inclosed You have a Copy of the plan I drew for embodying the People of this County; in which You’ll be pleased to make such Alterations as You think necessary. You will observe I have made it as general as I well cou’d; this I thought better at first, than to discend to particulars of Uniform &c. which perhaps May be more easily done, when the Companys are made up.
I suppose You have seen the King’s Speech, & the Addresses of both Houses in the last Maryland Paper; from the Style in which they speak of the Americans I think We have little Hopes

of a speedy Redress of Grievances; but on the Contrary we may expet to see coercive & vindictive Measures still pursued. It seems as if the King either had not received, or was determined to take no Notice of the Proceedings of the Congress.
I beg my Compts to Mrs Washington & the Family at Mount-Vernon, and am Dear Sir Yr affecte & obdt Servt

G. Mason


P.S. I beg Pardon for having almost forgot to say any thing in Answer to Yr favr respecting the Choice of Delegates from this County to attend the Convention at Richmond. It appears to Me that the Burgesses for the County are our proper Representatives upon this Occasion; and that the best method to remove all Doubt or Objection, as well as to save Trouble, will be for the County Committee to meet & make an Entry & Declaration of this, as their Opinion.
Wou’d it not be proper for the Committee of Correspondence to write to the two Mr Fitzhughs, Mr Turberville, & such other Gentlemen, as live out of this County & have Quarters in it; acquainting them wth the ordr of the Committee relative to the Payment of 3/ for each Tytheable, & desiring them to give their Overseers, or Agents here Orders accordingly?


G. M.
